Exhibit 10.63

 

[ex10-63img008.gif]

 

Electronic Supervision No.: 1304812014B00039

 

 

 

 

  

 

Transfer Contract for State-owned Construction Land Use Right

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ministry of Land and Resources of the People's Republic of China

Prepared by

State Administration for Industry & Commerce of the People's Republic of China

 

 

 
-1-

--------------------------------------------------------------------------------

 

 

Contract No.:

 

C13048120140002

 

Transfer Contract for State-owned Construction Land Use Right

 

Both Parties of this Contract:

 

Transferor: Wu'an Land and Resources Bureau

 

Postal address:No. 26 Kuangjian Road,Wu'an;

 

Postcode: 056300;

 

Tel:5532912;

 

Fax:______________________;

 

Opening bank: ______________________;

 

Account No.: ______________________.

 

Transferee: Northern Altair Nanotechnologies Co., Ltd.;

 

Postal address: Dongchangyuan Village, Wu'an Town, Wu'an;

 

Postcode: 056300

 

Tel:_______________________

 

Fax: ______________________;

 

Opening bank: ______________________;

 

Account No.: ______________________.

 

 
-2-

--------------------------------------------------------------------------------

 

 

Chapter I      General

 

Article 1      According to Property Law of the People's Republic of China,
Contract Law of the People's Republic of China, Land Management Law of the
People's Republic of China, Law of the People's Republic of China on Urban Real
Estate Administration and the other laws, relevant administrative regulations
and land supply policies, the both parties sign this Contract in line with the
principle of equality, voluntariness, compensation, honesty and credit.

 

Article 2      The ownership of the transferred land belongs to the People's
Republic of China and the Transferor transfers the state-owned construction land
use rights authorized by law. Underground resources, buried objects do not
belong to the transfer range of state-owned construction land use right.

 

Article 3      The Transferee enjoys the right to occupy, use, benefit, dispose
the state-owned construction land gained through legal channel within transfer
period, and shall be entitled to use the land to construct buildings, structures
and ancillary facilities according to the law.

 

Chapter II      Delivery of the Transferred Land and the Payment of Transfer
Price

 

Article 4      The parcel land No. of 2014 No. 2under this Contract is
transferred, and the total parcel land area is Thirty Four Thousand, Six Hundred
and Eighty-Five, Point Two Square Meters In Words (In Figures 34685.20m2), and
the transferred parcel land isThirty Four Thousand, Six Hundred and Eighty-Five,
Point Two square meters In Words (In Figures 34685.20m2).

 

The transferred parcel land under this Contract is located in the Dongchangyuan
Village, Wu'an Town, Wu'an

 

The plane boundary of the transferred parcel land under this Contract
is_______________;

 

The drawing of the plane boundary of the transferred parcel land under this
Contract is in Appendix 1.

 

The vertical boundary of the transferred parcel land under this Contract
takes_____________ as the upper limit and _________________ as the lower limit
with height difference of ______________________ m. The drawing of the vertical
boundary of the transferred parcel land under this Contract is in Appendix 2.

 

The space of the transferred parcel land is enclosed by the vertical plane
formed by the aforementioned boundary points and the elevation plane from the
upper to the lower limit.

 

Article 5      The purpose of the parcel land transferred under this Contract is
for industrial land.

 

Article 6      The Transferor agrees to deliver the transferred parcel land to
the Transferee before April 3, 2014 and agrees that, when delivers land, the
parcel land shall meet the land conditions stipulated in Item I of this Article:

 

(I) site formation shall be up to ______________________;

 

the surrounding infrastructure shall be up to______________________;

 

(II) Current land conditions ______________________;

 

Article 7      Transfer term for the state-owned construction land use right
under this Contract is 50 years which is calculated as of the date of land
delivery agreed in Article 6 of this Contract; As for transfer formalities
transacted for the original appropriated (leased) state-owned construction land
use right, the transfer term shall be calculated from the date of signing this
Contract.

 

Article 8      The price of transferring the state-owned construction land use
right under this Contract is RMB Nine Million and Nine Hundred and Thirty-one
Thousand Seven Hundred Only in Words (In Figures RMB 9931700), and the price per
square meter is RMB Two Hundred and Eighty-six and Thirty-three Cents in Words
(In Figures RMB 286.33).

 

Article 9      The down payment for the parcel land under this Contract is
RMB_______________ In Words (RMB _____In Figures), and credited to the transfer
price.

 

 
-3-

--------------------------------------------------------------------------------

 

 

Article 10      The Transferee consents to pay the price of transferring the
state-owned construction land use right to the Transferor in accordance with
provisions in Item I of Paragraph I of this Article:

 

(I) The transfer price of state-owned construction land use right is all paid
within 25 days upon signing this Contract;

 

(II) Pay the transfer price of state-owned construction land use right to
Transferor according to the following time and amount schedule.

 

When the installment payment for transferring the state-owned construction land
use right is chosen, the Transferee agrees to pay the interest of the second and
later installment to the Transferor at the loan interest rate as he pays the
first installment issued by the People's Bank of China.

 

Article 11      The Transferee shall apply for the transferring registration of
state-owned construction land use right transfer upon relevant documentary
evidences such as the Contract and transfer price payment voucher after paying
off the transfer price the parcel land according to this Contract.

 

Chapter III      Land Development Construction and Utilization

 

Article 12      The Transferee agrees to develop the investment intensity for
the parcel land under this Contract according to the implementation of the
provision of Item I in this Article:

 

(I) The parcel land under this Contract is applied to industrial projects. The
Transferee agrees that the total fixed assets investment of the parcel land of
land under this Contract is no less than the approved or registered amount, RMB
in words One Hundred and Four Million Fifty-five Thousand and Six Hundred Only
(Amount in Figures RMB 104,055,600.00), and the investment intensity per square
meter is no less than RMB Three Thousand in Words (In Figures RMB 3,000/m2) The
total fixed assets investment of the parcel land under this Contract includes:
buildings, structures, ancillary facilities, equipment investment and transfer
price.

 

(II) If the parcel land under this Contract is for non-industrial purpose, the
Transferee promises the total development investment amount of the land shall
not be less than RMB _____________________In Words (RMB _________________In
Figures).

 

Article 13      New buildings, structures and ancillary facilities constructed
by the Transferee on the parcel land under this Contract shall conform to the
planning conditions of the parcel land determined by Municipal (Town) Government
Planning Administrative Department (See Appendix 3). Including:

 

The property of the main building is _____________;

 

The property of the ancillary building is _____________;

 

Total construction area is 5202.80 square meters;

 

The plot ratio of building is not higher than 1.50 and not less than 0.60;

 

The building height restriction is _____________;

 

The building density is not higher than _____________ and not less than 30%;

 

The greening rate is not higher than 20% and not less than_____________;

 

Other land-use requirements_____________

 

Article 14      The Transferee agrees to develop the supporting infrastructure
for the parcel land under this Contract according to the implementation of the
provision of Item I in this Article:

 

(I) If the parcel land under this Contract is for industry purpose, according to
the planning design conditions identified by Planning Department, the size of
company administrative offices and life service facilities in the contract
parcel land shall account for no more than 7% of the total size of the parcel
land, that's to say, no more than 2428 m2 and the floor area no more
than_____________ square meters. The Transferee agrees not to build
non-productive facilities like sets of houses, expert building, hotels,
guesthouses, training centers within the scope of the parcel land.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(II) The parcel land under this Contract is used for residential construction,
according to planning and construction conditions determined by Planning and
Construction Management Department, the total sets of residential building shall
not less than _____________sets. Among which, the set number of the houses that
less than 90 square meters of building area of dwelling size shall not be less
than ______________sets, and the dwelling size of the residential is required to
be _____________. The ratio of the building area of dwelling size less than 90
square meters within the scope of the parcel land under this Contract to the
total parcel land construction area shall be not less than ________%. The
Transferee agrees to process the economically affordable housing, low-rent
housing and other governmental indemnificatory housings that are built within
the scope of parcel land under this Contract according to the following
_____________ mode:

 

1. Hand over to the government;

 

2. Repurchase by the government;

 

3. Implement according to the relevant regulations of the governmental
economically affordable housing construction and sale management;

 

4. _______________________________________

 

Article 15      The Transferee consents to the simultaneous construction of the
following supporting projects within the scope of the parcel land under this
Contract, which shall be transferred to the government after the completion free
of charge:

 

__________________________

 

Article 16      The Transferee consents to start parcel land construction
projects under this Contract before March 3, 2015, and complete before March 3,
2017.

 

If the construction projects cannot be started on time, the Transferee shall
submit deferral application to the Transferor 30 days in advance. With the
Transferor's consent to the deferring, its project completion time will be
extended accordingly, but the deferral period cannot exceed one year.

 

Article 17      In the process of constructing projects within the parcel land
construction under this Contract, the Transferee shall handle the engineering
connecting water, gas, sewage and other facilities with the main line,
electricity substation interface and the introduction of engineering according
to relevant regulations.

 

The Transferee allows various pipes and pipeline to pass through the Transferee
parcel land by the government for the needs of public utilities, but if this
impacts the usage functions of the transferred parcel land, government or
utility construction subject shall give a reasonable amount of compensations.

 

Article 18      The Transferee shall use the land in accordance with the land
use and the plot ratio as agreed under this Contract, which are not allowed to
change without authorization. Within the transfer period, when there is a need
to change the land use as agreed in this Contract, both parties consent to the
provisions in Item I of this Article.

 

(I) Transferor recovers the construction land use rights by payment.

 

(II) Handle changes in land use approval procedures according to law, sign the
alternation agreement of state-owned construction land use right grant contract
or resign the transfer contract for state-owned construction land use right; the
Transferee assess the difference between the market price and the market price
of construction land use right under the original land-use in accordance with
the approved construction land use right, make a supplementary payment for
transfer price of state-owned construction land use right, and apply for the
registration of land alteration.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Article 19      Within a service period of parcel land use under this Contract,
the Government reserves the rights of planning and adjusting the land under this
Contract. If the original plan is subject to change, the existing buildings of
the parcel land will not be affected, but the alteration, renovation,
reconstruction of the buildings, structures and ancillary facilities or
application for renewal for expiration involved shall be executed in accordance
with the effective planning in the service period.

 

Article 20      As for the state-owned construction land use right legally used
by the Transferee, the Transferor can only withdraw it after the durable years
agreed in this Contract expire; If the state-owned construction land use right
shall be withdrawn in advance based on need of public interest on special
occasions, the Transferor shall report for approval according to legal
procedures and compensate the land users as per the value of ground buildings,
structures and ancillary facilities when withdrawing, the evaluated market price
of state-owned construction land use right of remaining term and direct loss
identified after evaluation.

 

Chapter IV      Transfer, Leasing and Mortgage of State-owned Construction Land
Use Right

 

Article 21      After the Transferee paying all transfer price for state-owned
construction land use right as agreed in this Contract and gaining the use
certificate of state-owned land, the Transferee shall be entitled to transfer,
lease and mortgage the state-owned construction land use right under this
Contract in part or in whole. Transfer for the first time shall meet conditions
stipulated in Item I of this Article:

 

(I) Invest and develop in accordance with the agreement under this Contract, and
complete more than 25% of the total development investment amount;

 

(II) Invest and develop in accordance with the agreement as specified in this
Contract, and there is industrial land or other land for construction conditions
formed.

 

Article 22      The transfer, leasing and mortgage contracts of the state-owned
construction land use right shall not be contrary to national laws, regulations
and this Contract.

 

Article 23      After all or part of the state-owned construction land use right
under the Contract is transferred, the rights and obligations set forth in this
Contract and the land registration document shall be transferred, too. The
service life for the state-owned construction land use right shall be the
remaining service life by deducting the used service life from the service life
agreed in this Contract.

 

After all or part of the state-owned construction land use right under this
Contract is leased, the Transferee shall bear the rights and obligations set
forth in this Contract and the land registration document.

 

Article 24      If the state-owned construction land use right is transferred
and mortgaged, the both parties shall go to the Land and Resource Management
Department for registration of change with this Contract, the corresponding
transfer, mortgage contracts and state-owned land use certificate.

 

 

 

Chapter V      Expiration of the term

 

Article 25      If the useful life agreed in this Contract gets expired, the
land users who need to continue to use the parcel land under this Contract shall
submit renewal application to the Transferor at least one year before the
expiration. It shall be approved unless the Transferor needs to withdraw the
parcel land under this Contract because of social and public interests need.

 

On expiration of residential construction land using right, this Contract will
be automatically renewed.

 

If the Transferor consents to the renewal of the land use, the land user shall
handle paid land procedure such as transfer, lease, re-sign paid land use
contracts, such as the transfer, leasing contracts, and pay for paid land use
fees such as land transfer price and rental.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Article 26      If land transfer period gets expired, the land users whose
renewal application gets unapproved because of social and public interests need
shall return State-owned Land Use Certificate and cancel the state-owned
construction land use right registration in accordance with the regulations. The
state-owned construction land use right is reclaimed freely by the Transferor.
Transferor and land users consent to the ground buildings, structures and
ancillary facilities on the parcel land under this Contract and perform in
accordance with the Item I of this Article:

 

(I) The Transferor shall recover ground buildings, structures and the ancillary
facilities and equipments and makes corresponding loss compensations for the
land user according to the residual value of ground buildings, structures and
the ancillary facilities and equipments on the land at the recovery time.

 

(II) The Transferor shall recover ground buildings, structures and the ancillary
facilities and equipments on the land without compensation.

 

Article 27      If land transfer period gets expired, the land users don't
renewal application, they need shall return State-owned Land Use Certificate and
cancel the state-owned construction land use right registration in accordance
with the regulations. The state-owned construction land use right is reclaimed
freely by the Transferor. The ground buildings, structures and ancillary
facilities on the parcel land under this Contract shall be reclaimed freely by
the Transferor, and the land user shall maintain the normal use function of the
ground buildings, structures and ancillary facilities and avoid man-made
destruction. If the ground building, structures and the ancillary facilities on
the land lose their normal use functions, the Transferor can require the land
user to remove or dismantle buildings, structures and the ancillary facilities
on the land and recover the site formation.

 

Chapter VI      Force Majeure

 

Article 28      If part or all of the Contract cannot be implemented by either
party due to the force majeure, the liability of the party can be exempted from
but he must take all necessary remedial measures to reduce the losses caused by
the force majeure. The parties should be responsible for force majeure during
the delay in performance.

 

Article 29      In case of force majeure, the party should write to inform the
other party the force majeure by letter, telegram, and fax and so on within 7
days and submits the reports and certificates of a part or whole part of unable
to perform or requiring to delay the execution under this Contract within 15
days of the occurrence of the force majeure.

 

Chapter VII      Liability for Breach of Contract

 

Article 30      Transferee shall timely pay the transfer price of state-owned
construction land use right in accordance with this Contract. If the Transferee
who cannot pay for the state-owned construction land use right transfer price on
time shall pay liquidated damages to the Transferor in 1‰ of delay payments
daily from the date of nonpayment. If the payment is deferred more than 60 days,
and the Assignee still cannot pay for the state-owned construction land use
right transfer price after the Transferor's expediting, the Transferor has the
right to cancel the contract and the Assignee has no right to demand the return
of the down payment. The Transferor may request the Assignee to compensate for
the losses.

 

Article 31      In case of the Transferee terminating investment and
construction of such project for its own reason and proposing to the Transferor
to terminate performance of this Contract and requiring land return, the
Transferor shall refund all or partial transfer price for state-owned
construction land use right (without interest calculated) excluding the down
payment stipulated in this contact after reporting to the original People's
Government which approved the land transfer scheme for approval, withdraw the
state-owned construction land use right, completed buildings, structures and
ancillary facilities within the scope of the parcel land won't be compensated,
and the Transferor can also require the Transferee to eliminate completed
buildings, structures and ancillary facilities and recover site formation; But
if the Transferor is willing to continue to use completed buildings, structures
and ancillary facilities within the scope of the parcel land, it shall give some
compensations to the Transferee:

 

(I) If the Transferee applies to the Transferor in less than 60 days a year ago
before the date of expiry of this Contract started construction, the Transferor
returns the state-owned construction land use right transfer price that
Transferee has paid after deducting the down payment;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(II) If the Transferee applies to the Transferor in more than a year ago but
less than two years and in no less than 60 days before two years of the date of
expiration of the contract started construction, the Transferor shall return the
remaining transfer price of state-owned construction land use right that
Transferee has paid after deducting the down payment of this Contract and idle
land fee in accordance with relevant regulations.

 

Article 32      In case of land vacancy caused by the Transferee and time of
land vacancy being more than one year but less than two years, the idle land fee
shall be paid according to law; In case of the time of land vacancy being more
than two years and construction failing to start, the Transferor shall be
entitled to withdraw the state-owned construction land use right free of charge.

 

Article 33      If the Transferee who fails to start construction on the agreed
date or the agreed deferred date of this Contract shall pay liquidated damages
to Transferor equivalent to 0.55‰ of the gross amount of the state-owned
construction land use right transfer price for each delayed day. The Transferor
has the right to ask the Transferee to continue performing the Contract.

 

If the Transferee who fails to complete construction on the agreed date or the
agreed deferred date of this Contract shall pay liquidated damages to Transferor
equivalent to 0.55‰ of the gross amount of the state-owned construction land use
right transfer price for each delayed day.

 

Article 34      If the total fixed assets investment, investment intensity and
total development investment do not meet the agreed standard as agreed in the
contract, the Transferor is entitled to require the Transferee to pay liquidated
damages equal to the same proportion of transfer price for the state-owned
construction land use right based on the proportion that actual differential
section accounting for the agreed total investment and investment intensity and
to require the Transferee to continue to perform the Contract.

 

Article 35      In case of any one of indexes such as plot ratio, density of
building of the parcel land under this Contract being lower than the minimum
standard agreed in this Contract, the Transferor can require the Transferee to
pay liquidated damages equal to the same proportion of transfer price for the
state-owned construction land use right based on the proportion that actual
differential section accounting for agreed minimum standard and has the right to
require the Transferee to continue performance of this Contract; In case of any
one of indexes such as plot ratio, density of building being higher than the
highest standard agreed in this Contract, the Transferor will have the right to
withdraw the partial area which is higher than the agreed highest standard, and
have the right to require the Transferee to pay liquidated damages equal to the
same proportion of transfer price for state-owned construction land use right
based on the proportion that actual differential section accounting for agreed
standard.

 

Article 36      Any indicators of the industrial construction projects, such as
greening rate, the proportion of internal administrative land for office and
living service facilities, the internal administration office and living service
facilities construction area, etc. exceeds the standard agreed in the contract,
the Transferee should pay the Transferor liquidated damages equivalent to 1‰ of
the transfer price of the parcel land and remove the greening and building
facilities.

 

Article 37      In case that the Transferee pays the transfer price for the
state-owned construction land use right according to the Contract, the
Transferors must deliver the land on schedule according to the agreement in the
Contract. If the Transferee's possession of parcel land under this Contract is
delayed because the Transferor fails to furnish the land on time, the Transferor
should pay liquidated damages equal to 1‰ of the transfer price of state-owned
construction land use right to the Transferee. The land use term starts from the
actual furnishing date. If Transferor delays the delivery of land for more than
60 days and fails to deliver land after the Transferee's expediting, the
Transferee is entitled to cancel the contract and the Transferor shall return of
the deposit in double and refund the rest of the state-owned construction land
use right transfer price has been paid. Transferee may request the Transferor to
compensate for the losses.

 

 
-8-

--------------------------------------------------------------------------------

 

 

Article 38      If the Transferor fails to deliver land on time or the delivery
of land fails to meet the agreed land conditions of the contract or performs
unilateral changes in land use conditions, the Transferee is entitled to require
the Transferor to fulfill obligations in accordance with the specified
conditions and compensate for direct loss caused by the delayed performance. The
land use term shall be calculated starting from the date that the land meets the
agreed land conditions.

 

Chapter VIII     The Application of Law and the Dispute Resolution

 

Article 39      The foundation, force, explanation, implementation and solution
of disputes of the contract apply to the law of the People's Republic of China.

 

Article 40      The dispute arising from the performance of this Contract shall
be resolved by the parties through consultation. If the consultation fails, the
dispute shall be resolved in accordance with the agreed ways of Item I in this
Article:

 

(I) Submit to the Arbitration Committee for arbitration in Handan;

 

(II) Bring a suit to a People's Court in accordance with the law.

 

Chapter IX      Supplementary Provisions

 

Article 41      The scheme of the parcel land transfer has been approved by the
People's Government in Wu'an. This contact shall take effect from the date of
signature of the both parties.

 

Article 42      The parties ensure that the name, postal address, telephone
number, fax number, account opening bank, agent filled in the contract is real
and effective. If the information of one party is subject to change, this party
shall inform the other party in written form within 15 days after the change,
otherwise the responsibility resulting from untimely information shall be borne
by the change party.

 

Article 43      The Contract and the Appendix have XXX pages in total, and the
Chinese writing shall prevail.

 

Article 44      The Contract price, the amount and area, etc. should be both in
words and in figures, and the amount should be consistent; if inconsistent, and
in words will prevail.

 

Article 45      Matters not covered in this Contract can by the both parties
agreed as an Appendix to the Contract, which has the same legal effect.

 

Article 46      The Contract shall be in triplicate, one copy for the Transferor
and one copy for the Transferee, which has the same legal effect.

 

 

 

Transferor (Seal): [ex10-63img002.gif]

Wu'an City Land and Resources Bureau (Seal)

Transferee (Seal): [ex10-63img003.gif]

Northern Altair Nanotechnologies Co., Ltd. (seal)

   

Legal representative (entrusted agent):

(signature): [ex10-63img004.gif]

Legal representative (entrusted agent):

(signature): [ex10-63img005.gif]

March 3, 2014

 

 
-9-

--------------------------------------------------------------------------------

 

 

Appendix 1

 

The drawing of the plane boundary of the transferred parcel land

 

[a4.jpg]

 

 

Plotting scale:1：__________________

 

 
-10-

--------------------------------------------------------------------------------

 

 

Appendix 2

 

Vertical boundary of the Transferred Parcel Land

 

[a5.jpg]

 

The elevation system: ____________________

Plotting scale: 1： ___________________

 

 
-11-

--------------------------------------------------------------------------------

 

 

Wu'an City Bureau of Housing and Urban-Rural Development

 

Planning conditions of the construction land for the Altair Project in the New
Energy Industrial Park

 

No. 005 of No. 2012 Planning Design Conditions

 

I.      Land location: To the north of Handan-Wu'an Expressway, to the south of
Yudaihe South Road, to the east of Caogongquan Avenue, and to the west of East
Second Ring.

 

II.

Land Parcel Area The gross land area is 1400576.26m2, whereby, the net land area
is 1170302.81m2, the urban road area is 69406.23m2, and the greening belt area
is 160867.22m2.

 

III.

Land purposes: The area of first-class industrial land (M1) is 1109268.44m2, and
the area of public management and service facility land (A) is 61034.37m2.

 

IV.

Plot ratio: ≥0.6, ≤1.5 (Industry)； ≥1.5 ≤3.0 (Public facilities).

 

V.

Building Density: ≥30% (Industry); ≤30% (Public facilities)

 

VI.

Greening rate: ≤20% (Industry); ≥35% (Public facilities)

 

VII.

Parking lot: The parking lot for motor vehicles shall be executed by referring
to The Management Rule (on trial) of Parking Lot Setting for Motor Vehicles in
Urban Construction Engineering in Handan City (Hanguibanzi [2011] No. 74); The
non-motor vehicle parking lot is with the construction area of 2 cars/100m2.

 

VIII.

The building setback red line, green line and the planning land boundary
distance; The setback green line is no less than 20 meters against the
Handan-Wu'an Expressway and no less than 15 meters against the East Second Ring,
and the setback red line is no less than 6 meters against South Yudaihe Road and
Caogongquan Avenue, and the setback boundary distance is executed in accordance
with Detailed Rules for the Implementation of Urban Planning Management
Regulations of Handan City and related rules.

 

IX.

Building interval： the building interval shall comply with the requirements of
Detailed Rules for the Implementation of Urban Planning Management Regulations
of Handan City and related regulations.

 

X.

The main exit and entrance directions for motor vehicles: the directions shall
be set near Handan-Wu'an Expressway and East Second Ring, and be satisfied the
distance requirements of the exit and entrance locations and road intersections.

 

XI.

The landscape requirements: the elevation style shall be modern, embody the
novel design philosophy and be in harmony with the surroundings; the
manufacturing workshops shall be embodied the industrial building features.

 

XII.

The municipal public supporting facilities: shall be carried out as per related
stipulations.

 

XIII.

Other Requirements: 1. The land area for the administrative office and living
service facilities shall not exceed 7% of the gross land area. 2. The building
design shall be in new materials and technologies, the high technological
contents and coincident energy-saving requirements shall be done. 3. Various
engineering lines must be laid underground; 4. Various indicator calculations
shall be based on the net land area.

 

XIV.

The validity period of the planning conditions: The validity period shall be
within two years from the date of issuance, and be automatically invalid in case
the construction unit fails to carry out construction on the allocated and
transferred land.

 

XV.

Appendix: The attached map of the planning design conditions for the
construction land of the Altair Project in the New Energy Industrial Park in
Wu'an City

 

July 19, 2012

 

 